DOWNEY, Judge.
The appellant wife contends the trial court erred in refusing to award her (a) rehabilitative alimony and (b) the husband’s interest in the marital home as lump sum alimony.
The parties were married for approximately nine years. The wife, aged 52, has a net estate of approximately $72,000, while the husband, aged 58, is worth approximately $209,000. The parties own two pieces of real estate, one in Lantana, and the martial home in Leisureville. The final judgment granted the husband a special equity in the Lantana property and ordered the marital home partitioned.
The wife had worked as a beautician some fifteen years earlier but is not licensed in Florida. She has also worked as a waitress. At the time of final hearing the wife was unemployed and her income from assets she held was only about $50 per week. Her expenses were estimated at about $400 per week. The husband makes approximately $23,000 per year.
Although we find no error regarding the denial of lump sum alimony, under the circumstances of this case we hold it was an abuse of discretion not to award the wife some form of assistance, at least on a rehabilitative basis. Therefore, upon remand the trial court should reconsider the matter and award the wife a specific sum as rehabilitative alimony and/or possession of the marital home for a reasonable period of time. In order to make this determination the trial court is authorized to take further testimony if it appears necessary. If the court decides the appropriate award would be possession of the marital home for a reasonable time, the provisions of the judgment for partition of that property will of necessity have to be delayed.
AFFIRMED IN PART; REVERSED IN PART, and remanded with directions.
MOORE and HERSEY, JJ., concur.